TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00315-CV



                                 Jadon F. Newman, Appellant

                                                v.

                               Firstmark Credit Union, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-GN-13-000808, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On August 21, 2015, a panel of this Court issued its opinion and judgment in this

appeal. Appellant then filed a motion for rehearing. While the motion was pending, appellant filed

an agreed motion to dismiss based on the parties’ settlement of this case.

               The motion to dismiss is granted. This Court’s judgment of August 21, 2015, is

withdrawn, and the appeal is dismissed. See Tex. R. App. P. 42.1(a)(1). Costs will be taxed against

appellant. See id. 42.1(d) (“Absent agreement of the parties, the court will tax costs against the

appellant.”). Appellants’ motion for rehearing is dismissed as moot. Pursuant to Rule 42.1(c), this

Court’s opinion issued on August 21, 2015, is not withdrawn. See id. 42.1(c).
                                          __________________________________________

                                          Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed on Appellant’s Motion

Filed: December 31, 2015




                                             2